NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

                VALERIE M. FOBBS,
                 Claimant-Appellant,

                           v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
              Respondent-Appellee.
              __________________________

                      2011-7154
              __________________________

   Appeal from the United States Court of Appeals for
Veterans Claims in case no. 09-1998, Judge Davis.
              __________________________

              Decided: December 12, 2011
              __________________________

   VALERIE M. FOBBS, of Garland, Texas, pro se.

    JOSHUA A. MANDLEBAUM, Trial Attorney, Commercial
Litigation Branch, Civil Division, United States Depart-
ment of Justice, of Washington, DC, for respondent-
appellee. With him on the brief were TONY WEST, Assis-
tant Attorney General, JEANNE E. DAVIDSON, Director,
and FRANKLIN E. WHITE, JR., Assistant Director. Of
FOBBS    v. DVA                                           2


counsel on the brief were DAVID J. BARRANS, Deputy
Assistant General Counsel, and CHRISTA A. SHRIBER, Staff
Attorney, United States Department of Veterans Affairs,
of Washington, DC.
              __________________________

 Before NEWMAN, PLAGER, and BRYSON, Circuit Judges.
PER CURIAM.

     Valerie M. Fobbs, surviving spouse of veteran Charles
C. Fobbs, seeks review of the February 28, 2011, memo-
randum decision of the United States Court of Appeals for
Veterans Claims (“Veterans Court”). 1       That decision
affirmed a May 20, 2009, decision of the Board of Veter-
ans’ Appeals (“Board”) that denied service connection for
the cause of Mr. Fobbs’ death. Because Mrs. Fobbs does
not raise any issues within our jurisdiction, we dismiss
her appeal.

                      I.   BACKGROUND

     The veteran, Charles C. Fobbs, served on active duty
in the Merchant Marine from April 1942 to August 1945,
including extended service at sea during WWII. Mr.
Fobbs passed away on January 2, 1985. His death certifi-
cate indicated that he died from pneumococcus meningi-
tis, sepsis, and a urinary tract infection. At the time of
his death, Mr. Fobbs was not service connected for any
disabilities.

    Years later, the veteran’s surviving spouse, Valerie M.
Fobbs, in August 1998 filed a claim for service connection
for the cause of her husband’s death. Mrs. Fobbs con-

   1      Fobbs v. Shinseki, No. 09-1998 (Vet. App. Feb. 28,
2011).
3                                             FOBBS   v. DVA


tended that her husband’s death was related to his expo-
sure to asbestos while in service. The Veterans Affairs
(“VA”) regional office (“RO”) denied Mrs. Fobbs’ claim in
November 2000, February 2002, and March 2003.

    In May 2003, Mrs. Fobbs appealed to the Board. The
Board requested an opinion from a VA medical examiner
as to whether Mr. Fobbs’ death was caused by, or related
to, possible exposure to asbestos. The examiner opined
that Mr. Fobbs’ possible exposure to asbestos while in
service had no bearing on his death. Based on that opin-
ion, the Board concluded that there was no competent
evidence of record supporting Mrs. Fobbs’ claim. In the
Appeal of Valerie M. Fobbs, No. 03-18 501, slip op. at 5
(Bd. Vet. App. June 23, 2006).

    Mrs. Fobbs appealed the Board’s decision to the Vet-
erans Court. The Veterans Court found that the Board’s
medical inquiry had been too narrow, and remanded with
instructions to obtain a medical opinion as to whether it
was as likely as not that Mr. Fobbs’ death was related to
service in any way other than asbestos exposure. Fobbs v.
Peake, No. 06-2931, slip op. at 2-3 (Vet. App. Feb. 6,
2008).

    On remand, a second VA examiner reviewed Mr.
Fobbs’ medical history and concluded that his death was
neither caused by, nor resulted from, his military service,
including any asbestos exposure or other environmental
exposure. The Board then issued a decision that denied
Mrs. Fobbs’ claim of entitlement to service connection for
Mr. Fobbs’ death. In the Appeal of Valerie M. Fobbs, No.
03-18 501, slip op. at 8 (Bd. Vet. App. May 20, 2009). The
Veterans Court affirmed the Board’s decision. Fobbs v.
Shinseki, No. 09-1998 (Vet. App. February 28, 2011).
Mrs. Fobbs now appeals to this court.
FOBBS   v. DVA                                             4


                      II. DISCUSSION

    This court’s review of Veterans Court decisions is
strictly limited by statute. Under 38 U.S.C. § 7292(a), we
may review “the validity of a decision of the [Veterans]
Court on a rule of law or of any statute or regulation . . .
or any interpretation thereof (other than a determination
as to a factual matter) that was relied on by the Court in
making the decision.” Unless an appeal presents a consti-
tutional issue, we “may not review (A) a challenge to a
factual determination, or (B) a challenge to a law or
regulation as applied to the facts of a particular case.” 38
U.S.C. § 7292(d)(2).

     Giving Mrs. Fobbs’ extensive informal brief, including
the medical reports, the broadest latitude, we identify the
following eight issues for consideration in this appeal: (1)
the Board failed to apply the guidelines set forth in M21-
1MR (Service Connection for Disabilities Resulting from
Exposure to Asbestos) to the facts of this case; (2) the
Board failed to apply the prisoner of war presumptions of
38 C.F.R. § 3.309 to the facts of this case; (3) the Veterans
Court misapplied Barr v. Nicholson, 21 Vet. App. 303
(Vet. App. 2007) to the facts of this case; (4) the Board
misapplied the elements of 38 C.F.R. § 3.303 (Principles
Relating to Service Connection), § 3.328 (Independent
Medical Opinions), and § 4.2 (Interpretation of Examina-
tion Reports) to the facts of this case; (5) the Veterans
Court misapplied the benefit of the doubt principle of 38
U.S.C. § 5107 to the facts of this case; (6) the Veterans
Court misapplied the presumption of sound condition of
38 U.S.C. § 1111 to the facts of this case; (7) the VA
violated its duty under 38 U.S.C. § 5103A to assist in
developing the veteran’s claim; and (8) the VA violated its
duty under 38 U.S.C. § 5103 to notify claimants of re-
quired information and evidence.
5                                              FOBBS   v. DVA


    It is not always easy to distinguish issues which are
pure questions of legal interpretation, presenting cases
over which we have jurisdiction, from cases in which the
questions challenge a law or regulation as applied to the
facts of the particular case, cases which by statute we
may not review. We have considered each of Mrs. Fobbs’
arguments and conclude that although they are framed as
constitutional issues or as challenges to the Veterans
Court’s interpretation of a statute, in fact the issues are
not constitutional and the arguments actually challenge
factual conclusions reached by the Board, or the applica-
tion of laws and regulations to the facts of this particular
case. The Veterans Court merely applied established law
to the facts and circumstances of Mrs. Fobbs’ case. Be-
cause we may not review these types of challenges, see 38
U.S.C. § 7292(d)(2), we dismiss Mrs. Fobbs’ appeal for
lack of appellate jurisdiction.

                      DISMISSED